United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3044
                                  ___________

Abigail Vicente-Vasquez,               *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                            Submitted: March 16, 2011
                                Filed: March 21, 2011
                                ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Guatemalan citizen Abigail Vicente-Vasquez petitions for review of an order
of the Board of Immigration Appeals, which affirmed an immigration judge’s denial
of asylum and withholding of removal. We conclude that the decision was supported
by substantial evidence on the record as a whole. See Khrystotodorov v. Mukasey,
551 F.3d 775, 781 (8th Cir. 2008). Accordingly, we deny the petition for review.

                    _________________________________